Citation Nr: 0910426	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-14 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant had qualifying military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The appellant claims to have served in the United States 
Army, Navy, and Marine Corps at various times in the 1960s 
and 1970s.

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2009; a transcript 
is of record. 


FINDINGS OF FACT

The service department has been unable to certify that the 
appellant had any period of service in the United States 
Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's basic eligibility for VA benefits have not been 
met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The RO provided notice to the appellant in correspondences 
dated in March and October 2002.  In the March 2002 document, 
the RO informed the appellant that VA still needed to verify 
his service.  The RO advised the appellant to submit a copy 
of his DD Form 214 or other evidence of service, such as 
personnel records.  In the October 2002 document, the RO 
requested that the appellant provide his service number, copy 
of his DD Form 214, or copies of service medical records.  

The appellant's status as a veteran is the threshold issue to 
be decided in this appeal.  For reasons explained more fully 
below, the evidence does not show that the appellant is a 
veteran.  Under these circumstances, the notice provided to 
the appellant is sufficient.  

VA has also satisfied its duty to assist the appellant in 
developing his claim.  In an attempt to verify the 
appellant's alleged service, the RO requested the appellant's 
separation documents from the National Personnel Records 
Center (NPRC) in October 2002.  The RO requested documents 
under three separate names the appellant had apparently 
provided.  In his May 2001 claim for compensation benefits, 
he provided two names; it is not clear where the RO received 
the third name.  The RO also requested documents pertaining 
to his alleged U.S. Marines, Navy, and Army service.  

In response, the NPRC provided documents pertaining to a man 
who had served in the Marines under one of the names the 
appellant provided.  These documents, however, were not the 
appellant's.  According to a VA progress note dated in 
September 1995, the appellant is black.  The records received 
from the NPRC belonged to a male described as Caucasian with 
blue eyes (see report of aptitude Board dated in August 1967 
and statement of personal history, dated in May 1967).  The 
records received from the NPRC also belonged to a man born in 
May 1948 in Indianapolis.  At the appellant's hearing, he 
testified that his date of birth was born in Los Angeles in 
1953.  This was consistent with what he had previously told 
VA on numerous occasions (see e.g., appellant's claims for 
compensation benefits dated in May 2001 and October 2006).  
It is clear that these records were from a different 
individual.  The NPRC was unable to verify service for any of 
the other names the appellant provided.

The RO again requested verification of the appellant's 
service in March 2003, but received negative responses with 
respect to the Army, Marines, and Navy service.  

The RO also obtained records of treatment the appellant 
received at VAMC Los Angeles and at VAMC Pittsburgh, 
Pennsylvania.  Also of record was a VA post-traumatic stress 
disorder examination report from VAMC Pittsburgh, 
Pennsylvania, dated in March 1994.  

The appellant was also provided with a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the 
appellant's representative requested that VA attempt to 
obtain records from the California Social Security 
Administration.  The representative also requested that VA 
obtain records from various VA medical facilities the 
appellant had received treatment, including facilities in 
Bethesda, Maryland and Detroit, Michigan.  The representative 
also advised that the appellant had been detained in several 
police stations and requested that VA obtain records from 
those police stations.  The appellant also provided another 
name under which he alleged to have served.    

VA's duty to obtain records on the claimant's behalf only 
extends to relevant records.  38 C.F.R. § 3.159(c)(1)-(2) 
(2008).  VA will also discontinue providing assistance if the 
evidence indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
38 C.F.R. § 3.159(d) (2008).  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to: (1) The claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or their lack of 
legal eligibility; (2) Claims that are inherently incredible 
or clearly lack merit; and (3) An application requesting a 
benefit to which the claimant is not entitled as a matter of 
law.  Id.  

Here, the Board finds that VA has no duty to provide further 
assistance in obtaining the records identified by the 
appellant's representative for several reasons.  First, it is 
not clear how, if at all, these records might be relevant.  
There already exists a substantial amount of treatment 
records from VAMC Los Angeles and records from VAMC 
Pittsburgh.  These records did not verify the appellant's 
alleged service and there is no reason to believe that 
additional records from these or other VA facilities would.  
Records of prior arrests would also not be relevant to 
verifying the appellant's military service; such verification 
requires official documentation from the service department.  
38 C.F.R. § 3.203(a) (2008).  The Board does not find it 
necessary to attempt to obtain these types of records.  

Second, for reasons explained more fully below, the 
appellant's allegations regarding service are inherently 
incredible and clearly lack merit.  Given that his 
recollections of service are not credible, and given that VA 
has already attempted to verify service under three different 
names, VA does not a have duty to continue assisting the 
appellant in obtaining evidence every time he provides a new 
name.  

Last, despite that VA has already taken substantial steps to 
assist the claimant in verifying his alleged service, it has 
not been able to obtain any records of such service from the 
service department.  Given that VA has been unable to verify 
his service, no further assistance-such as providing a 
medical examination or attempting to obtain private medical 
records-is required.  38 C.F.R. § 3.159(d) (2008).  

Legal Criteria for Basic Eligibility for VA Benefits

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2008).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2008).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions:  (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2008).

The Court has held that, "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S.
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  When a claimant does not submit 
evidence of service or the evidence submitted does not meet 
the regulatory requirements, VA shall request verification of 
service from a service department.  38 C.F.R. § 3.203(c) 
(2008).  

Analysis

The appellant has not submitted any documents that would 
verify his service such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, despite that he had been advised to 
do so in correspondences dated in March 2002 and October 
2002.  Instead, he has only offered his own statements 
detailing his alleged service.  

At his Travel Board hearing, the appellant testified that he 
first entered the Navy in 1968 "or something like that."  
The appellant stated that after he served in the Navy, he 
entered the Army National Guard, where he stayed for four 
years.  The appellant also testified that he served in the 
Marines.  He stated that his Marines enlistment was in 
California.  He stated he was discharged in 1974 in 
Pittsburgh.

The appellant stated that as a child he was a ward of the 
state and as such, he had been given two Social Security 
numbers.  He said he was taken from his mother and sent to 
Illinois.  It was when he went to Illinois that he changed 
his name.  The representative offered that the different 
names and Social Security numbers might have been why VA 
could locate no records of the appellant's service.  

Regarding his alleged service, the appellant stated he served 
overseas, first in Germany, then in Korea, then in Vietnam.  
He stated that when in Germany, he and a friend got on the 
wrong bus and ended up in East Germany.  This was apparently 
because they could not read German.  A captain had to come 
and get them according to the appellant.  This was apparently 
after he was shot in the head when he was "in the 'Nam."  
After the shooting, the appellant stated, he was hospitalized 
in Maryland for about a year.  It was there that doctors 
reportedly rebuilt his face.  

When asked why nobody had any records of his service, he 
responded "[t]hey shredded it."  The appellant also stated 
that his records had been shredded because "they" did not 
want to admit to racism.  He stated that he had become an 
embarrassment and that nobody wanted to "own up to this 
embarrassment."  When referring to people who served with 
him who might be able to verify his service, the appellant 
stated that "they put a gag on them."  

The appellant's statements, by themselves, are not sufficient 
proof of active service.  See Duro, 2 Vet. App. at 532; see 
also 38 C.F.R. § 3.203(a) (2008).  The Board, however, has 
carefully reviewed the appellant's statements in light of all 
of the evidence of record to determine whether they provide 
any clues of his alleged service such that additional 
development might be warranted.  The Board does not find that 
his statements warrant additional development.  

The appellant has filed numerous claims for compensation 
benefits since December 1993.  In a claim for compensation 
benefits received in December 1993, he stated he entered the 
Army in 1971 and was separated in 1972.  He also stated he 
entered the Marines in 1971 and was discharged in 1973.  

In a claim for compensation benefits received in January 
1997, he claimed to have served from September 1973 to 
November 1974.  He did not specify a branch.  He also put a 
large "X" over the portion of the application requesting 
information pertaining to Reserves and National Guard 
service.
 
In a claim for compensation benefits received in December 
1997, the appellant reported that he entered the U.S. Army in 
1968 and was discharged in 1969.  He reported entering the 
Marine Corps in September 1973 and being discharged in 
November 1974.  He indicated that he had served in the 
Republic of Vietnam from 1968 to 1969 while in the Army.  

In the claim for compensation benefits currently on appeal, 
received in May 2001, the appellant reported entering the 
Army in May 1969 and being discharged in September 1971.  The 
appellant also reported entering the Navy in October 1971 and 
being separated in August 1973.  He also reported serving in 
the U.S. Army Reserves between July 1969 and May 1971.  

In a claim for compensation benefits received in October 
2006, the appellant claimed he entered the Army in May 1969 
and was discharged in September 1971.  He claimed he entered 
the Navy in October 1971 and was separated in November 1974.  
He claimed that he served two tours in Vietnam, the first 
from September 1969 to September 1971 and the second from 
September 1971 to 1973.  

In a report from a post-traumatic stress disorder examination 
conducted at VAMC Pittsburgh, Pennsylvania in March 1994, the 
examining physician stated that the appellant reported being 
shot in the head when in the Marines.  The appellant had 
reported that this happened in Parris Island during field 
maneuvers.  It was a revenge hit according to the appellant.  
According to a progress note from VAMC Pittsburgh, dated in 
November 1995, when asked about a scar from when he was shot 
in the head, the appellant told an examining psychiatrist 
that all his scars had evaporated.

According to a report of contact, dated in October 2002, the 
appellant called the RO and told them he could not recall his 
service numbers because of a lobotomy and shock treatment he 
received.  

The Board finds that the appellant's recollections of active 
duty service are without significant probative value.   For 
example, the statements and testimony contain 
inconsistencies.  The appellant's allegations of some sort of 
government-wide conspiracy to destroy records of what would 
have been approximately six years of service are without 
foundation.  

	(CONTINUED ON NEXT PAGE)



ORDER

The appellant not having had qualifying military service, the 
claim of basic eligibility for VA benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


